Title: Thomas Jefferson’s Agreement with William McGehee, 8 August 1809
From: McGehee, William,Randolph, Thomas Mann
To: Jefferson, Thomas


            
          William MacGehe agrees with Thomas Mann Randolph, acting for Thomas Jefferson, that he will serve the said T.J. as Overseer, over not more than twenty hands, upon his plantation where John H. Craven now lives, during the year 1800 and ten, for the sum of fifty pounds in money, six hundred lbs of net pork, seventy lbs of Beef, twelve Barrels of Corn, one Barrel of flour and the priviledge of keeping one negroe of his own to be maintained out of the said provisions.
          Thos M. Randolph engages and agrees for the said Thos Jefferson as follows viz. that the money and provisions and the advantage above mentioned shall be paid, furnished, and allowed: that the sd Wm MacGehe shall moreover be entitled to expect an additional compensation, at the discretion of the said Thos Jefferson, if his conduct shall be such as to give entire satisfaction to the sd T.J. at the end of the year, and the crop made should prove good enough to justify such gratuity:  farther that the sd W.M. shall have the priviledge of raising keeping geese and Turkeys, in a reasonable number, upon condition of his giving up one half in number and value of all increase of the same to the sd T.J., and of his allways confining the geese within the pastures: lastly that the said W.M. may raise flax, hemp, and cotton, sufficient to cloath his own family, upon condition that he shall give equal attention to raising such crops for his employer, and shall diligently superintend and enforce the manufacturing requisite to cloath the negroes on the plantation; which shall constitute his right to the said priviledge, as it shall be his compensation for the said care. Witness our hands this 8th August 1809.
           Wm McGehee Tho: M. Randolphteste John Fagg
        